Citation Nr: 0805179	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  07-13 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a 
cervical spine disability, currently rated as 40 percent 
disabling.

2.  Entitlement to service connection for a major depressive 
disorder, to include as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1979.  This matter is on appeal from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran submitted what appears to be a new claim for an 
earlier effective date for his disability rating for a 
cervical spine disability in February 2007.  This matter is 
referred back to the RO for initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted evidence in the form of medical records 
without a waiver of consideration by the agency of original 
jurisdiction.  The RO has not issued a supplemental statement 
of the case (SSOC) subsequent to its receipt.  The veteran 
was notified and his representative subsequently submitted a 
statement in October 2007 in which he asked the Board to 
remand the case for RO consideration, thereby expressly not 
waiving consideration by the agency of original jurisdiction 
of the new evidence.

As a result of the foregoing, the Board cannot consider 
additional evidence without first remanding the case to the 
RO for initial consideration.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. §§ 19.37, 20.1304 (2007).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to include that submitted directly to the 
Board) and all pertinent legal authority 
then in effect and issue the veteran and 
his representative a SSOC.  After allowing 
an appropriate time for response, if one 
or more of the claims remains denied, the 
claim(s) should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

